Exhibit 10.4

 



Amendment to Office Lease Agreement

Whereas this Office Lease Agreement is made by and between the undersigned on
December 22, 2011, which has been attached hereto as exhibit 1 (hereinafter
referred to as “4th Floor Lease”):

LANDLORD: Admiral Overseas Corporation (hereafter referred to as Party A); and

 

TENANT: Applied Optoelectronics Incorporated (AOI) Taiwan (hereafter referred to
as Party B).

 

LEASED PREMISES: The 4th Floor Lease is entered between Party A and Party B for
four units owned by Party A at 4F., No. 700, Zhongzheng Rd., Zhonghe Dist., New
Taipei City, 4F-6~4F-8 plus three parking slots (Nos. 1575, 1578, and 1579) at
B2 floor.

 

Both Parties now agree to amend the 4th Floor Lease as follows:

1.Extend the 4th Floor Lease to be expired on March 31, 2015;

2.At the time this amendment is entered, Party B issues 12 checks covering the
rents from April 10, 2014 to March 31, 2015 and administrative fees and parking
slot cleaning fees for the extension period; the 12 checks are payable to Party
A, with one check payable to Party A on April 10, 2014 at the amount of 247,270
NT Dollars and the remaining eleven checks payable to Party A covering the
period from May 1, 2014 to March 31, 2015 at the amount of 353,242 NT Dollars
each;

3.Party B also issue another check for air conditioner maintenance covering the
period from April 10, 2014 to March 31, 2015 payable to Party A on April 10,
2014 at the amount of 50,400 NT Dollars;

4.Unspecified matters in this amendment remains intact pursuant to the 4th Floor
Lease; and

5.This amendment is made in two copies, and both Party A and Party B shall
retain one copy each as proof.

 

The undersigned:

 

Party A: Admiral Overseas Corporation

Person in charge: Li, Chao-Hsiung

/s/ Li, Chao-Hsiung

Business registration No.: 33115502

Address: 12F-3, No. 716, Zhongzheng Rd., Zhonghe Dist., New Taipei City

TEL: (02) 82273006

Party B: Applied Optoelectronics Incorporated (AOI) Taiwan

Person in charge: Lin, Chih-Hsiang

/s/ Lin, Chih-Hsiang

Business registration No.: 28410552

Address: 6F-1, No. 700, Zhongzheng Rd., Zhonghe Dist., New Taipei City

TEL: (02) 82279189

Date: August 28, 2013





 